             Case 8:19-cv-03200-GJH Document 1 Filed 11/05/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  SOUTHERN DIVISION

                                                   :
Tracey Viar,                                       :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
Penn Credit Corporation; and DOES 1-10,            : COMPLAINT
inclusive,                                         :
                                                   :
                        Defendants.                :
                                                   :

                For this Complaint, the Plaintiff, Tracey Viar, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Tracey Viar (“Plaintiff”), is an adult individual residing in

Hollywood, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, Penn Credit Corporation (“Penn”), is a Pennsylvania business entity

with an address of 916 South 14th Street, Harrisburg, Pennsylvania 17104, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
            Case 8:19-cv-03200-GJH Document 1 Filed 11/05/19 Page 2 of 5



       6.      Does 1-10 (the “Collectors”) are individual collectors employed by Penn and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.      Penn at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      A financial obligation (the “Debt”) was allegedly incurred to an original creditor

(the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to Penn for collection, or Penn

was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Penn Engages in Harassment and Abusive Tactics

       12.     Within the last year, Penn began contacting Plaintiff in an attempt to collect the

Debt from Plaintiff’s father-in-law (the “Debtor”).

       13.     Plaintiff informed Penn the Debtor could not be reached at her number and

requested Penn cease placing calls to her.

       14.     Penn assured Plaintiff it would remove Plaintiff’s number from Penn’s system.

       15.     Nonetheless, Penn continued placing calls to Plaintiff in an attempt to contact the

Debtor.

       16.     Penn’s actions caused Plaintiff a great deal of frustration and annoyance.
                                                 2
          Case 8:19-cv-03200-GJH Document 1 Filed 11/05/19 Page 3 of 5



   C. Plaintiff Suffered Actual Damages

       17.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       18.     As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, fear, frustration and

embarrassment.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       19.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       20.     The Defendants’ conduct violated 15 U.S.C. § 1692b(1) in that Defendants

contacted third parties and failed to identify themselves and further failed to confirm or correct

location information.

       21.     The Defendants’ conduct violated 15 U.S.C. § 1692b(1) in that Defendants

contacted third parties for purposes other than to confirm or correct location information.

       22.     The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       23.     The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.

       24.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

       25.     The foregoing acts and omissions of the Defendant constitute numerous and


                                                 3
          Case 8:19-cv-03200-GJH Document 1 Filed 11/05/19 Page 4 of 5



multiple violations of the FDCPA, including every one of the above-cited provisions.

       26.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                              COUNT II
     VIOLATIONS OF THE MARYLAND CONSUMER DEBT COLLECTION ACT
                   MD. CODE COMM. LAW § 14-201, et seq.

       27.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       28.     The Defendants are each individually a “collector” as defined under MD. Code

Comm. Law § 14-201(b).

       29.     The debt is a “consumer transaction” as defined under MD. Code Comm. Law

§ 14-201(c).

       30.     The Defendants repeatedly contacted the Plaintiff with the intent to harass or

abuse, in violation of MD. Code Comm. Law § 14-202(6).

       31.     The Plaintiff is entitled to damages proximately caused by the Defendants’

violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendants;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendants;

                  4. Actual damages pursuant to MD. Code Comm. Law § 14-203;

                  5. Actual damages pursuant to MD. Ann. Code. Bus. Reg. § 7-401(b);



                                                 4
         Case 8:19-cv-03200-GJH Document 1 Filed 11/05/19 Page 5 of 5



                 6. Actual damages from the Defendants for the all damages suffered as a result

                     of the intentional, reckless, and/or negligent FDCPA violations in an amount

                     to be determined at trial for the Plaintiff; and

                 7. Such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 5, 2019

                                             Respectfully submitted,

                                             By     /s/ Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             ATTORNEYS FOR PLAINTIFF




                                                 5
